 

Exhibit 10.1

 

SEPARATION AGREEMENT AND MUTUAL release of all claims

 

This Separation Agreement and Mutual Release of All Claims (“Agreement”) is made
between Steven J. Goldstein (“Executive”) and Saga Communications, Inc. and each
of its subsidiaries (the “Company”) as of the effective date (the “Effective
Date”) set forth above Executive’s signature below, as follows:

 

1.          Separation from Employment. Executive voluntarily resigns from
employment with the Company effective on March 24, 2015 (“Separation Date”). The
Company accepts such resignation. Executive further resigns from all, officer,
agent or committee positions with the Company, if any, and the Company accepts
such resignations. Executive agrees to execute any separate resignation notices
for such purposes as reasonably requested by the Company. Executive shall be
paid Executive’s salary and all benefits through the Separation Date. Except as
set forth in this Agreement, all compensation and benefits from the Company
terminate on the Separation Date.

 

2.          Accelerated Vesting of Restricted Stock. Executive was granted 3,526
shares of Class A Common Stock of the Company (“Restricted Stock”) under the
terms of that certain Restricted Stock Agreement dated November 6, 2013 between
Executive and the Company, with vesting as follows:

 

Shares   Vesting Date   Vesting Status           1,175   November 6, 2014  
Vested           1,175   November 6, 2015   Not vested           1,176  
November 6, 2016   Not vested

 

Under the terms of such Restricted Stock Agreement, shares which are not vested
at the time of termination of employment with the Company are forfeited.
Notwithstanding the provisions of the Restricted Stock Agreement, Executive and
the Company agree that all of the foregoing Restricted Stock are vested as of
the Effective Date and Executive shall have all rights incumbent with such
stock, free of any restriction and unlegended certificates representing such
shares shall be promptly issued to Executive.

 

3.          Stock Options/Nonqualified Deferred Compensation. Executive holds
certain stock options previously granted to him by the Company. Similarly,
Executive has previously deferred a portion of his salary pursuant to the
Company’s nonqualified deferred compensation plans. Executive’s rights regarding
such stock options and deferred compensation balance are as set forth in the
respective grant awards/plans in the event of termination of employment with the
Company. Such rights are not otherwise affected by this Agreement.

 

Page 1 of 6

 

 

4.          Mutual Release of All Claims and Covenant Not to Sue. Except for the
performance of this Agreement, the Consulting Agreement of even date with the
Company, the License Agreement of even date with the Company and any
indemnification obligations of the Company or its affiliates in favor of
Executive under its/their Articles of Incorporation or Bylaws, Executive, on
behalf of Executive and anyone claiming through Executive, releases and forever
discharges the Company, its , subsidiaries, joint ventures and affiliated
organizations and its/their past and present directors, officers, shareholders,
employees, agents, attorneys, benefit plans and plan administrators, sureties,
insurers, successors and assigns (collectively “Released Parties”) from all
claims, liabilities, demands, rights, costs, attorney fees, causes of action and
damages, including all consequential and incidental damages, whether known or
unknown, arising from the beginning of time to the Effective Date, including
without limitation those relating directly or indirectly to Executive’s
employment with the Company and all claims for personal injury, defamation,
breach of contract, violation of due process or civil rights, wrongful
discharge, and violation of any federal, state or local statute, law or
ordinance and the common law, including without limitation violation of the
federal Employee Retirement Income Security Act, the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act, the Equal Pay Act, the
Americans with Disabilities Act, , the Fair Labor Standards Act, the Family and
Medical Leave Act, the Sarbanes-Oxley Act, Connecticut Fair Employment Practices
Act, Connecticut Family and Medical Leave Act, Connecticut Whistleblower Law,
the Michigan Elliott-Larsen Civil Rights Act, the Michigan Persons with
Disabilities Act, the Michigan Wage and Fringe Benefits Act, the Michigan
Whistleblower’s Protection Act, all such laws as amended to date, and/or any
federal, state or local law regarding discrimination, employment, compensation
and/or employee civil rights, provided, however, that if any individual of the
Released Parties brings a claim against Executive based on any action occurring
prior to the Effective Date, then the foregoing release of claims by Executive
is withdrawn and shall be of no effect as to such individual, only.
Notwithstanding the above, Executive does not release any (a) vested 401(k) plan
balance, (b) rights under the federal COBRA law, (c) rights under worker’s
compensation and unemployment compensation laws, or (d) any other rights which
by law cannot be released.

 

It is understood and agreed that except for the exceptions set forth in this
Agreement, this is a full and final release in complete settlement of all claims
and rights of every nature and kind whatsoever which Executive has or may have
against the Company and other Released Parties.

 

Executive agrees that Executive will never make any claim or demand against the
Company and/or other Released Parties as to any matter released under this
Agreement, including without limitation the filing of a lawsuit in any state or
federal court or, to the full extent authorized by law, the filing of a claim
with any governmental agency; provided, however, that the foregoing does not
affect any right to file an administrative charge with the Equal Employment
Opportunity Commission, subject to the restriction that if any such charge is
filed, Executive agrees not to seek or in any way obtain or accept any monetary
award, recovery, settlement or relief therefrom. Executive agrees that if
Executive makes such claim or demand in violation of this paragraph, (a) this
Agreement shall serve as a full and complete defense and (b) Executive will pay
the Company’s/Released Parties’ attorney fees and costs to the full extent
authorized by law.

  

Page 2 of 6

 

 

Except for the performance of this Agreement, the Consulting Agreement of even
date with Executive and the License Agreement of even date with Executive and
except for acts of criminal misconduct by Executive (the Company not having
present knowledge of any such criminal misconduct), the Company releases and
forever discharges Executive, his executors, personal representatives and heirs
from any and all claims, liabilities, demands, rights, costs, attorney fees,
causes of action and damages, including all consequential and incidental
damages, whether known or unknown, arising from the beginning of time to the
Effective Date, including without limitation those relating directly or
indirectly to Executive’s employment with the Company and all claims for
personal injury, defamation, breach of contract, violation of due process or
civil rights, wrongful discharge, and violation of any federal, state or local
statute, law or ordinance and the common law. It is understood and agreed that
except for the exceptions set forth in this Agreement, this is a full and final
release in complete settlement of all claims and rights of every nature and kind
whatsoever which the Company has or may have against Executive. The Company
agrees that the Company will never make any claim or demand against Executive as
to any matter released under this Agreement.

 

5.          No Admission of Wrongdoing. This Agreement shall not be construed as
an admission of wrongdoing or liability by the Company or by Executive.

 

6.          Duties as to Confidential Information. Executive agrees that
Executive will keep confidential and not disclose or use (other than on behalf
of the Company) any and all confidential or proprietary information of the
Company. As used in this Agreement, confidential or proprietary information
includes trade secrets, methods of operation, broadcast analyses, non-public
financial information, employment practices, station acquisition information,
customer lists, potential customer lead or prospect lists, business plans,
strategic plans, management systems, internal procedures, techniques, processes,
and computer systems and programs, including the source and object codes, as
well as all analyses, compilations, forecasts, studies, summaries, notes, data
and other documents and material (in whatever form or medium maintained)
prepared by Executive or the Company, or by its accountants, attorneys and
financial advisors, which contain or reflect, or are generated or derived from,
any information provided by the Company. Executive further agrees to immediately
return all confidential or proprietary information, including those described in
Section 7, and not make or retain any copies thereof. Confidential information
shall not include i) publicly available information which did not become public
through any act of Executive, ii) information independently developed by
Executive after the date hereof which is not derived directly or indirectly from
confidential information of the Company, or iii) information provided to
Executive after the date hereof from an individual or entity not under any
confidentiality obligation to the Company and who is not a current or former
employee of the Company.

 

7.          Return of Company Property, Records and Documents. Executive shall
immediately return at the Company’s expense all property of the Company in
Employee’s possession including, but not limited to, any of the following:
equipment, including laptop computers, desk top computers and iPads, software
and all Company records and documents whether in hard copy or electronic form,
including without limitation the following: all contact information, files,
broadcast content, broadcast analyses and data compilation, broadcast contests,
interactive content and files, promotional materials, competitive information,
talent files and correspondence to and from stations, vendors and consultants.
Executive shall not make or retain copies of any such Company records and
documents other than contact information. Provided, however, Executive may
retain and transfer to Executive the cellular telephone number used by him (not
the Company office telephone number or fax number) and the office telephone
system, microwave, fax machine and office furniture and other Company owned
equipment located in the Westport, CT office suite utilized by Executive.

 

Page 3 of 6

 

 

8.           Mutual No Negative Comments or Interference. Executive shall not
until the tenth (10th) anniversary of the Effective Date: (a) directly or
indirectly disparage, criticize or make negative comments about the Company, its
directors, officers, employees, stations or holdings or (b) take any action
intended to have the effect of damaging the business reputation of the Company
or its stations. Executive agrees that Executive will not directly or indirectly
induce any employee of the Company to engage in any activities prohibited to
Executive under this Agreement or to terminate the employee’s employment with
the Company. The foregoing shall not prevent Executive from testifying
truthfully if compelled by law, subpoena or other legal process. The Company on
behalf of itself, its affiliates and each of their directors and officers, shall
not until the tenth (10th) anniversary of the Effective Date directly or
indirectly disparage, criticize or make negative comments about Executive or
take any action having the effect of damaging the reputation of Executive. The
foregoing shall not prevent representatives of the Company from testifying
truthfully if compelled by law, subpoena or other lawful process.

 

9.           No Support for Claims Against the Company. Unless compelled by law,
subpoena or other legal process, Executive will not provide, directly or
indirectly, any information, encouragement or assistance to any person or entity
regarding pursuit of a claim or lawsuit against the Company. Unless compelled by
law, subpoena or other legal process neither the Company nor any of its officers
or directors shall directly or indirectly provide any information, encouragement
or assistance to any person or entity regarding pursuit of a claim against the
Executive. This Section 9 shall not prevent Executive from cooperating with the
Equal Employment Opportunity Commission or any governmental agency without the
necessity of a subpoena.

 

10.         Cooperation in Litigation, Investigations and Company Business.
Executive agrees to reasonably cooperate with the Company (which shall be
credited against the hourly service obligation under Section 2 of the Consulting
Agreement with the Company), without additional compensation other than
reimbursement by the Company of Executive’s reasonable expenses, in its defense
of or other participation in any administrative, judicial, arbitral,
investigative or other proceeding arising from any charge, complaint or other
action that has been or may be filed, or with respect to which the Company may
be or become involved, relating to any matter that occurred during Executive’s
employment with the Company.

 

11.         Violation of Agreement. The parties acknowledge that Sections 6, 7,
8, 9, and 10 are material provisions of this Agreement and that any violation of
such Sections will (a) deprive the non-violating party of consideration which is
integral to this Agreement and (b) cause irreparable injury to the non-violating
party. Accordingly, each party agrees that in the event of such violation, in
addition to any other relief permitted by law or this Agreement, the
non-violating party shall be entitled to a temporary restraining order,
preliminary and permanent injunctive relief and such other equitable relief as
appropriate for any such violation without posting a bond or other security
being required and without proof of damages. If either Executive or the Company
is found by a court of competent jurisdiction (see Section 14(c)) to have
intentionally violated this Agreement, the party in violation shall pay all of
the legal expenses of the non-violating party, including court costs and
attorney fees, for the enforcement of this Agreement.

 

Page 4 of 6

 

 

12.         No Violations of Law or Contract. Executive represents that he is
not actually aware of any violations of law by the Company or of any material
breaches of contract or violations of terms and conditions by the Company.

 

13.         Representations and Revocation Rights. Executive represents that
Executive has been advised by the Company (and is further advised by this
writing prior to execution of this Agreement) that Executive should consult with
an attorney before executing this Agreement. Executive acknowledges that
Executive has been given at least twenty-one (21) days by the Company in which
to consider this Agreement and that if Executive signed the Agreement before
expiration of the twenty-one (21) days, Executive did so voluntarily and with
the intention of waiving the remainder of such period. The Agreement shall not
be effective or enforceable for a period of seven (7) days following the date of
Executive’s signature below, during which time only, Executive may revoke this
Agreement. Any such revocation must be in writing, signed by Executive and
delivered or mailed so as to arrive within such seven (7) days to David C.
Stone, Esq., Attorney for Saga Communications, Inc., Bodman PLC, 201 W. Big
Beaver Road, Suite 500, Troy, Michigan 48084. No other revocation can be made or
will be effective. If Executive revokes this Agreement, Executive’s voluntary
resignation from employment shall remain effective and Executive shall not be
engaged as a consultant by the Company.

 

14.Miscellaneous.

 

(a)This Agreement, together with the Consulting Agreement between Executive and
the Company which is executed concurrently with this Agreement, constitute the
entire agreement between Executive and the Company regarding the subject matter
thereof and supersede any prior or contemporaneous promises, representations or
agreements. The Change-In-Control Agreement previously executed by Executive and
the Company is null and void. This Agreement cannot be modified orally but only
in a written document signed by Executive and an authorized representative of
the Company.

 

(b)Each party has carefully reviewed this Agreement in its entirety and signs as
his/its free act.

 

(c)This Agreement shall be governed by the laws of the State of Michigan without
regard to conflict of law principles. Executive and the Company consent to the
jurisdiction of the federal and state courts in Wayne County, Michigan for any
matter related to this Separation Agreement. EXECUTIVE AND THE COMPANY WAIVE
THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY IN ANY ACTION RELATED TO THIS
AGREEMENT.

 



Page 5 of 6

 

 

(d)The captions and headings of the Sections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement. This Agreement accurately sets forth the intent and understanding of
each party. This Agreement shall not be construed for or against either party as
a result of the drafting hereof if there is any dispute over the meaning or
intent of any of its provisions.

 

(e)If any provision of this Agreement, in whole or in part, is determined to be
unlawful or unenforceable, the parties agree that such provision shall be deemed
modified, if possible, to the extent necessary to render such provision valid
and enforceable to the maximum extent permitted by law and, if not possible, it
shall be severed from the Agreement. In either event all remaining provisions of
this Agreement shall remain in full force and effect.

 

(f)This Agreement may be executed in counterparts, which together shall
constitute one Agreement. A photocopy of this Agreement as signed is effective
as an original. Scanned or faxed signatures are effective as originals.

 

Effective on the eighth (8th) day following the date of Executive’s signature
below.

 

READ BEFORE SIGNING

 

    Executive:       3/24/15   /s/ Steven J. Goldstein Date         Company:    
      SAGA COMMUNICATIONS, INC.         3/24/15   By: /s/ Edward K. Christian
Date   Its:   Chairman, President and CEO

 

Page 6 of 6

 

